Citation Nr: 0622042	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-37 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for liver disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to September 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis with steatosis claimed as 
secondary to medications taken for service-connected 
disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

The veteran contends that he has chronic hepatitis with 
steatosis that was caused by medications prescribed for 
service-connected bilateral chondromalacia of the knees and 
Reiter's syndrome.  

The veteran's service medical records showed that the veteran 
sought treatment on several occasions starting in 1988 for 
joint pain caused by strenuous physical activities such as 
lengthy runs and forced marches.  Physicians frequently 
prescribed non-steroid anti-inflammatory medication.

In a November 1993 hearing before the Board, the veteran 
stated that he continued to have joint pain and used motrin 
after service.  However, the early treatment records contain 
limited information on the veteran's medications.  In VA 
examinations in December 1991 and January 1992, the examiners 
found no diseases or abnormalities in the veteran's knees, 
feet, and ankles and recorded no prescriptions for 
medication.  The earliest post-service treatment records that 
mentioned medication showed that the veteran was prescribed 
nuprin in August 1994 and motrin in May 1995.  A March 1996 
VA examiner simply referred to the need for anti-inflammatory 
medication for pain without commenting on the exact 
medication or frequency of use.  In March 1997, another VA 
examiner prescribed non-steroidal anti-inflammatory 
medication for joint pain, again without naming a specific 
drug or frequency.  

In March 1998, a VA examiner suspected that the veteran had 
Reiter's syndrome and prescribed doxycycline.  In December 
1998, a VA examiner confirmed the diagnosis of Reiter's 
syndrome and listed indomethacin, baclofen, deoxycycline, and 
capasaicin as on-going medications.  A February 1999 VA 
psychology note stated that the veteran reported taking 
levofloxin for Reiter's syndrome as well as several other 
medications for hypertension.  The veteran was hospitalized 
in March 1999 to participate in a three week chronic pain 
program that included risperidone, paroxetine, and trazodone. 

An April 1998 blood test was negative for hepatitis.  In July 
1999, the veteran's primary care VA physician noted that 
liver function tests showed elevated values that were not 
consistent with excessive alcohol use.  She stated that the 
etiology of the elevated values was unknown and ordered 
ultrasound testing.  She changed pain medication to naproxen 
and Tylenol.  In a follow up note in December 1999, she noted 
continued high values for liver function tests and stated 
that the ultrasound showed a diffuse liver process.  She 
discontinued naproxen and started salsalate.  She also 
restated that blood tests were negative for hepatitis and 
ordered a liver biopsy.  The January 2000 biopsy results 
showed a diagnosis of hepatitis C, but in March 2000 she 
still noted an unknown etiology of the high liver function 
values. She prescribed treatment with dietary measures, and 
in a September 2000 note stated that the veteran should 
"...avoid other medications that may be harmful to the 
liver."  She did not explicitly state which previously 
prescribed medications, if any, caused the veteran's 
hepatitis.

In November 2000, a VA rheumatologist noted that deoxycycline 
and rifampin were not effective and that rifampin should be 
used cautiously or not at all with a patient with liver 
problems.  In April 2001, the rheumatologist noted that the 
veteran was off all medications for joint pain other than 
Tylenol.  In November 2001, a VA gastroenterologist noted 
that the cause of the elevated liver function test values was 
still unknown. 

In his August 2001 claim and October 2001 statement, the 
veteran cites this history as indicating that the medications 
prescribed for his service-connected bilateral knee disorders 
and Reiter's syndrome caused elevated liver function test 
values and hepatitis.  However, in a March 2002 general 
medical examination, a VA physician stated that the cause of 
the abnormal liver function tests was not known but was not 
caused by medication.  He did not state that he reviewed the 
entire medical history file or that he had any specialization 
in rheumatology or gastroenterology.  Treatment for hepatitis 
continued to be limited to diet and exercise. 

The veteran subsequently relocated and started receiving 
routine treatment at another VA medical center.  In September 
2004, an examiner noted "mild elevation of transamineses, 
and in October 2004 the results of a liver sonogram showed 
"fatty infiltration of the liver.  Neither mentioned 
hepatitis.  However, in January 2005, an examiner continued 
to list a diagnosis of steatohepatitis. 

In December 2005, the veteran underwent a comprehensive VA 
orthopedic and gastroenterology examination.  The physician 
noted that the veteran's liver enzymes had been normal since 
April 2004 and that tests for hepatitis were negative.  
However, he also stated that "...it was felt that the 
veteran's liver disease is related to Reiter's syndrome."  
He noted that he did not review the entire medical record 
from the first VA medical center.  In his May 2006 hearing, 
the veteran stated that his liver problems had "...gotten a 
little better."

The December 2005 examination was not considered by the RO at 
the time of the most recent supplemental statement of the 
case and the veteran and his representative did not have an 
opportunity to respond.  The veteran has not waived RO 
consideration of the December 2005 examination and the 
hearing testimony. 

In addition, it is not clear whether the veteran currently 
has a liver disorder and, if so, whether it is caused by 
medication used to treat bilateral knee disorders or Reiter's 
syndrome.  The 1998 to 2001 history of changing medication 
surrounding the diagnosis of hepatitis and the November 2000 
rheumatologist warning of an inappropriate medication suggest 
that there may have been a problem with medication.  The 
March 2002 opinion that hepatitis was not caused by 
medication was made by a physician who did not note his 
review of the entire record of medications and timing of 
changes.  This opinion is in conflict with the December 2005 
physician statement that liver disease was related to 
Reiter's syndrome.  Although records from September 2004, 
October 2004, and December 2005 suggest that the veteran does 
not currently have a liver condition, a January 2005 note 
continued to list the disease, and the veteran stated in his 
May 2006 hearing that his condition had improved, implying 
that he still had the disease.   

An examination and complete review of the claims file by an 
appropriate specialist is necessary to decide the claim.  
38 C.F.R. § 3.159(a) (2005). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA 
physician.  Provide the examiner with the 
entire claims file.  Request that the 
examiner conduct the appropriate tests 
and physical examination and determine 
whether the veteran currently has any 
liver disability (claimed as hepatitis 
with steatosis).  If so, request that the 
examiner provide an opinion whether it is 
as least as likely as not (50 percent or 
greater probability) that any liver 
disorder is secondary to medications used 
to treat the veteran's service-connected 
disabilities.

2.  Then, readjudicate the claim for 
service connection for hepatitis with 
steatosis secondary to medication for 
service-connected disabilities.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


